1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    DANIEL Z. MOHRBACHER,                       Case No. CV 18-00513-DMG (GJS)
12                 Petitioner
13            v.                                   JUDGMENT
14    FELICIA PONCE,
15                 Respondent.
16
17
18         Pursuant to the Court’s Order Accepting Findings and Recommendations of
19   United States Magistrate Judge,
20         IT IS ADJUDGED THAT this action is dismissed without prejudice to
21   Petitioner (or the Director of the Bureau of Prisons) filing any appropriate sentence
22   reduction motion in the sentencing court.
23
24   DATED: January 10, 2019                __________________________________
                                            DOLLY M. GEE
25                                          UNITED STATES DISTRICT JUDGE
26
27
28
